Per Curiara:

El Fiscal de este Tribunal, por delegación del Procurador General de Puerto Rico, radicó querella de disbarment contra el abogado Vicente Pérez Díaz. El 9 de noviembre de 1951 nombramos al Juez Jesús A. González para actuar de Master en este caso. Los cargos contra Pérez Díaz son los siguientes;
“Primer Cargo :
Que el querellado, Vicente Pérez Díaz, mientras desempeñaba el cargo de Supervisor de Investigaciones de Leyes del Trabajo III del Fondo del Seguro del Estado, y actuando como Jefe Inte-rino de la División de Reclamaciones del Fondo del Seguro del Estado, allá en y para el día 13 de diciembre de 1948 recibió del Sr. Enrique Martinó Feliú el cheque número 148 del Banco Popular de Puerto Rico por la suma de $538.06 expedido a favor del Fondo del Seguro del Estado por concepto de, y como reem-bolso por los derechos de subrogación del Fondo del Seguro del Estado en el caso número 6H-21203.
“Que el querellado devolvió al Sr. Martinó dicho cheque y le exigió que le enviara otro por la misma cantidad pero expedido a su nombre y a su favor y el Sr. Martinó así lo hizo, enviándole *422el cheque número 150 del Banco Popular de Puerto Rico, Sucur-sal de Bayamón, por la suma de $538.06 para cubrir los gastos incurridos por el Fondo del Seguro del Estado por concepto de atención médica, dietas y compensación que le fueron brindadas al referido empleado como consecuencia del accidente ocupacio-nal que recibiera en el caso 6H-21203, todo ello en virtud del' de-recho de subrogación que en dicho caso tenía el Fondo del Seguro del Estado de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45, aprobada en 18 de abril de 1935, sobre Compensa-ciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 16 de 12 de abril de 1948, ya que el referido empleado, Enrique Martinó Feliú, había recibido con fecha 10 de diciembre de 1948 la suma de $2,000 como compensación de la United States Fidelity & Guaranty Company, compañía aseguradora del Sr. Francisco Miró Sojo, este último la tercera persona respon-sable del accidente que sufrió el referido Enrique Martinó Feliú con fecha 29 de noviembre de 1947.
“Que el querellado, Vicente Pérez Díaz, recibió el antes men-cionado cheque con la encomienda por parte del Sr. Enrique Martinó Feliú de que ingresara el montante del mismo en el Fondo del Seguro del Estado o en el Tesoro Insular y el quere-llado, contrario a la ley, con fecha 15 de diciembre de 1948 en-dosó y cobró dicho cheque número 150 por la suma de $538.06, y no entregó su importe al Oficial Recaudador del Fondo ni al auxi-liar de éste, ni depositó ni ingresó en forma alguna dicha suma de $538.06 en el Fondo del Seguro del Estado ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que con motivo de haberse apropiado el querellado de la antes referida suma de dinero ($538.06) éste fué destituido el día 18 de marzo de 191-9 de su cargo de Jefe de la División de Recla-maciones del Fondo del Seguro del Estado, a virtud de un cargo que le fué formulado por el Sr. Ulpiano Vélez, Administrador Interino del Fondo del Seguro del Estado.
“Que después de haber sido destituido, el querellado, con fecha 21 de marzo de 1919 envió al Administrador del Fondo del Seguro del Estado el cheque del gerente número 40047 del Banco Crédito y Ahorro Ponceño, Sucursal de San Juan, por la suma de $538.06 como reembolso al Fondo del Seguro del Estado en virtud del derecho de subrogación que éste último tenía en el antes mencionado caso 6H-21203.
*423“Segundo Cargo :
“Que el querellado, Vicente Pérez Díaz, allá en y para el día 28 de julio de 1948 gestionó, cobró y recibió del Sr. Sotero Cór-dova Rodríguez, empleado lesionado en el caso número 2H-47030 de la oficina del Fondo del Seguro del Estado, la suma de $300, cantidad que le fué entregada en efectivo al querellado por el Lie. Antonio Simonpietri, en representación del lesionado Sotero Córdova, como reembolso al Fondo por los gastos incurridos en atención médica, dietas y compensación brindadas al referido empleado como consecuencia del accidente ocupacional que su-friera en el referido caso 2H-47G30, todo ello en virtud del de-recho de subrogación que en dicho caso tenía el Fondo, de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45 de 1935, Ley de Compensaciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 16 de 12 de abril de 1948, ya que el referido empleado Sotero Córdova había recibido, con fecha 28 de julio de 1948 la suma de $2,000 como compensación de la Porto Rican & American Insurance Company, compañía asegu-radora del patrono, la Autoridad de Comunicaciones de Puerto Rico, esta última la entidad responsable del accidente que sufrió el referido Sotero Córdova con fecha 23 de abril de 1948.
“Que el querellado, Vicente Pérez Díaz, recibió la antes refe-rida suma de dinero en efectivo de parte del Lie. Antonio Simon-pietri, en representación del lesionado Sotero. Córdova, con la encomienda de que ingresara el montante de la misma en el Fondo del Seguro del Estado o en el Tesoro Insular, y el que-rellado recibió dicho importe y no entregó el mismo al Oficial Recaudador ni al auxiliar de éste, ni depositó ni ingresó en forma alguna dicha suma de dinero en el Fondo ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que después de haberse iniciado una investigación por la oficina del Auditor de Puerto Rico en la División de Reclamacio-nes del Fondo del Seguro del Estado de los casos en que inter-vino el querellado, éste, con fecha 22 de agosto de 1950, envió al Tesorero de Puerto Rico el cheque del gerente número 22199 del Crédito y Ahorro Ponceño, Sucursal de Río Piedras, por la suma de $300, como reembolso al Fondo, en virtud del derecho de sub-rogación que este último tenía en el caso 2H-47030, dinero que había sido entregado por el lesionado al querellado el día 28 de *424julio de 1948 para ser ingresado en el Fondo del Seguro del Estado o en el Tesoro Insular, cantidad que no ha sido ingresada en el Tesoro Insular porque el Fondo del Seguro del Estado, con fecha 3 de febrero de 1950, radicó ante el Tribunal de Distrito de Puerto Rico, Sección de San Juan, bajo el número 50-372, una demanda contra la Porto Rican & American Insurance Company para reclamar la suma de $1,697.17, cantidad que representa lo totalmente adeudado al Fondo por derecho de subrogación por concepto de los gastos incurridos por el Fondo por dietas, aten-ción médica y compensación que le fueron brindadas al referido empleado como consecuencia del accidente ocupacional que reci-biera en el caso 2H-47030.
“Que el querellado, a pesar de que los gastos incurridos por el Fondo del Seguro del Estado en atención médica, dietas y com-pensación brindadas al referido lesionado como consecuencia del accidente ocupacional que sufriera en el citado caso 2H-47030, ascendían a la suma de $1,697.17, según la liquidación oficial de la División de Contabilidad del Fondo, transigió la reclamación del Fondo por la suma de $300 sin la autorización del Adminis-trador del Fondo del Seguro del Estado y sin haber obtenido la aprobación para tal transacción del Procurador General de Puerto Rico, todo ello en violación del artículo 31 de la Ley núm. 45, aprobada en 18 de abril de 1935, sobre Compensaciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, perjudicando en esta forma las finanzas del Fondo del Seguro del Estado y el erario público y constitu-yendo además su actuación una infracción a los artículos 81 y 93 del Código Penal.
“Tercer Cargo:
“Que el querellado, Vicente Pérez Díaz, en el caso del obrero Raúl Trías Conde, no obstante tener conocimiento que los gastos incurridos por el Fondo del Seguro del Estado en atención mé-dica, dietas y compensación brindadas al referido lesionado, como consecuencia del accidente ocupacional que sufriera en el caso número 2H-44296 de la oficina del Fondo del Seguro del Estado ascendían a la suma de $962.23, según la liquidación ofi-cial de la División de Contabilidad del Fondo, transigió la recla-mación del Fondo por la suma de $510 sin la autorización del Administrador del Fondo del Seguro del Estado y sin haber ob-tenido la aprobación para tal transacción del Procurador General *425de Puerto Rico, todo ello en violación del artículo 31 de la Ley de Compensaciones por Accidentes del Trabajo, aprobada en 18 de abril de 1935, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, perjudicando con su actuación el estado finan-ciero ¿el Fondo y el erario público y constituyendo además su actuación un delito público y una infracción a los artículos 81 y 93 del Código Penal.
“Cuarto Cargo :
“Que el querellado, Vicente Pérez Díaz, allá en y para el día 9 de diciembre de 1948 gestionó, cobró y recibió del lesionado José Donate Vázquez, por conducto de su abogado, el Lie. Jorge de 1a. Cruz, la suma de $50, cantidad que le fué entregada en efectivo como reembolso al fondo del Seguro del Estado por los gastos incurridos en atención médica, dietas y compensación brindadas al referido lesionado como consecuencia del accidente ocupacional que sufriera en el caso 2G-18464, todo ello en virtud del derecho de subrogación que en dicho caso tenía el Fondo, de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45 de 1935, Ley de Compensaciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, ya que el referido lesionado José Donate Vázquez había recibido, con fecha 8 de diciembre de 1948, la suma de $300 como compen-sación de la United States Casualty Company, compañía asegu-radora del patrono Farmacia La Cruz, esta última la entidad responsable del accidente que sufrió el referido José Donate Vázquez con fecha 29 de octubre de 1948.
“Que el querellado recibió la antes referida suma de dinero en efectivo de parte del Lie. Jorge de la Cruz, en representación del lesionado José Donate Vázquez, con la encomienda de que in-gresara el montante de la misma al Fondo del Seguro del Estado o al Tesoro Insular, y el querellado recibió dicho importe y no entregó el mismo al Oficial Recaudador del Fondo ni al auxiliar de éste, ni depositó ni ingresó en forma alguna dicha suma de dinero en el Fondo del Seguro del Estado ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que después de haberse iniciado una investigación por la oficina del Auditor de Puerto Rico en la División de Reclamacio-nes del Fondo del Seguro del Estado de los casos en que intervino el querellado, éste, con fecha 2 de septiembre de 1949, envió al *426al Tesorero de Puerto Rico el cheque número 19045 del Banco Crédito y Ahorro Ponceño, Sucursal de Río Piedras, por la suma de $40 acompañado de una carta con el nombre en maquinilla de José Donate Vázquez.
“Que el querellado, a pesar de que los gastos incurridos por el Fondo del Seguro del Estado en atención médica, dietas y compensación brindadas al referido lesionado como consecuencia del accidente ocupacional que sufriera en el citado caso 2G-18464 ascendían a la suma de $152.74, según la liquidación oficial de la División de Contabilidad del Fondo, transigió la reclamación del Fondo por la suma de $50 sin la autorización del Administra-dor del Fondo del Seguro del Estado y sin la aprobación del Pro-curador General de Puerto Rico, todo ello en violación del artículo 81 de la Ley núm. 45, aprobada en 18 de abril de 1935, sobre Compensaciones por Accidentes del Trabajo, según fué enmen-dada por la Ley núm. 16 del 12 de abril de 1948, perjudicando en esta forma las finanzas del Fondo del Seguro del Estado y el erario público y constituyendo además su actuación una infrac-ción a los artículos 81 y 93 del Código Penal.
“Quinto Cargo:
“Que el querellado, Vicente Pérez Díaz, allá en y para el día 3 de marzo de 1949 gestionó, cobró y recibió del lesionado Víctor M. Viera Zayas, por conducto de su abogado el Lie. Antonio Si-monpietri, la suma de $200, cantidad que. le fué entregada en efectivo como reembolso al Fondo del Seguro del Estado por los gastos incurridos en atención médica, dietas y compensación brindadas al referido empleado como consecuencia del accidente ocupacional que sufriera en el referido caso 2G-24954, todo ello en virtud del derecho de subrogación que en dicho caso tenía el Fondo, de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45 de 1935, Ley de Compensaciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, ya que el referido Víctor M. Viera Zayas había re-cibido, con fecha 3 de marzo de 1949, la suma de $1,500 como compensación de la Porto Rican & American Insurance Company, compañía aseguradora de la United Dairies, Inc., esta última la entidad responsable del accidente que sufrió el referido Víctor M. Viera Zayas el día 3 de enero de 1949.
“Que el qúerellado recibió de parte del Lie. Antonio Simon-pietri, en representación de su cliente el lesionado Víctor M. Viera Zayas, la antes referida suma de dinero en efectivo con la *427encomienda de que ingresara el montante de la misma al Fondo del Seguro del Estado o al Tesoro Insular, y el querellado recibió dicho importe y no entregó el mismo al Oficial Recaudador del Fondo ni al auxiliar de éste, ni depositó ni ingresó en forma alguna dicha suma de dinero en el Fondo del Seguro del Estado ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que después de haberse iniciado una investigación por la oficina del Auditor de Puerto Rico en la División de Reclamacio-nes del Fondo del Seguro del Estado de los casos en que intervino el querellado, éste envió el cheque del gerente número 18927 del Banco Crédito y Ahorro Ponceño, Sucursal de Río Piedras, fe-chado el 17 de agosto de 1949 y expedido a favor del Tesorero de Puerto Rico, por la suma de $200 como derecho de subrogación del Fondo del Seguro del Estado por los gastos incurridos por dicho Fondo en el caso 2G-24954, dinero que ingresó en el Tesoro.
“Que el querellado, en el caso del referido lesionado Víctor M. Viera Zayas, no obstante tener conocimiento que los gastos in-curridos por el Fondo del Seguro del Estado en atención médica, dietas y compensación brindadas al referido lesionado como con-secuencia del accidente ocupacional que sufriera en el ■ caso nú-mero 2G-24954 del Fondo del Seguro del Estado, ascendían a la suma de $827.54, según la liquidación oficial de la División de Contabilidad del Fondo del Seguro del Estado, transigió la recla-mación del Fondo por la suma de $200 sin la autorización del Administrador del Fondo y sin haber obtenido la aprobación para tal transacción del Procurador General de Puerto Rico, todo ello en violación del artículo SI de la Ley núm. 45, aprobada en 18 de abril de 1935, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, perjudicando con su actuación el erario público y el estado financiero del Fondo del Seguro del Estado y constitu-yendo además su conducta un delito público y una infracción a los artículos 81 y 93 del Código Penal.
“Sexto Cargo:
“Que el querellado, Vicente Pérez Díaz, allá en o por el día 13 de octubre de 1948 gestionó, cobró y recibió del lesionado Rai-mundo Navarro Nieves, por conducto de su abogado el Lie. Antonio Simonpietri, la suma de $100, cantidad que le fué entregada en efectivo como reembolso al Fondo del Seguro del Estado por los gastos incurridos en atención médica, dietas y compensación *428brindadas al referido lesionado como consecuencia del accidente ocupacional que sufriera en el caso 2G-4, todo ello en virtud del derecho de subrogación que en dicho caso tenía el Fondo, de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45 de 1935, Ley de Compensaciones por Accidentes del Trabajo, se-gún fué enmendada por la Ley núm. 16 del 12 de abril de 1948, ya que el referido lesionado, Raimundo Navarro «Nieves, había recibido con fecha 13 de octubre de 1948, la suma de $450 como ■ compensación de la Porto Rican & American Insurance Company, compañía aseguradora del patrono, Gobierno de la Capital, este último la entidad responsable del accidente que sufriera el refe-rido Raimundo Navarro Nieves con fecha 2 de julio de 1948.
“Que el querellado recibió la antes referida suma de dinero en efectivo de parte del Lie. Antonio Simonpietri, en representación del lesionado Raimundo Navarro Nieves, con la encomienda de que ingresara el montante de la misma al Fondo del Seguro del Estado o al Tesoro Insular, y el querellado recibió dicho importe y no entregó el mismo al Oficial Recaudador del Fondo ni al auxi-liar de éste, ni depositó ni ingresó en forma alguna dicha suma de dinero en el Fondo del Seguro del Estado ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que después de haberse iniciado una investigación por la oficina del Auditor de Puerto Rico en la División de Reclamacio-nes del Fondo del Seguro del Estado de los casos en que intervino el querellado, éste envió el cheque del gerente número 18928 del Crédito y Ahorro Ponceño, Sucursal de Río Piedras, fechado el 17 de agosto de 1949 y expedido a favor del Tesorero de Puerto Rico por la suma de $100 como subrogación del Fondo por los gastos incurrido por dicho Fondo en el referido caso 2G-4.
“Que el querellado, en el antes mencionado caso 2G-4 de la oficina del Fondo del Seguro del Estado, no obstante tener cono-cimiento que los gastos incurridos por el Fondo en atención mé-dica, dietas y compensación brindadas al referido lesionado ascendían a la suma de $304.75, según la liquidación oficial de la División de Contabilidad del Fondo, transigió la reclamación del Fondo por la suma de $100 sin la autorización del Administrador del Fondo del Seguro del Estado y sin haber obtenido la apro-bación para tal transacción del Procurador- General de Puerto Rico, todo ello en violación del artículo 31 de la Ley núm. 45, aprobada el 18 de abril de 1935, según fué enmendada por la Ley *429■núm, 16 del 12 de abril de 1948, perjudicando con su actuación el estado financiero del Fondo del Seguro del Estado y el erario público y constituyendo además su actuación una infracción a los artículos 81 y 93 del Código Penal.
“Séptimo Cargo:
“Que el querellado, Vicente Pérez Díaz, allá en y para el día 11 de junio de 1948 gestionó, cobró y recibió del lesionado Félix Torres la suma de $100, cantidad que le fué entregada como reem-bolso por los gastos incurridos por el Fondo del Seguro del Es-tado por atención médica, dietas y compensación brindadas al referido empleado como consecuencia del accidente ocupacional que sufriera en el caso 2H-33529, todo ello en virtud del derecho de subrogación que en dicho caso tenía el Fondo, de acuerdo con las disposiciones del artículo 31 de la Ley núm. 45 de 1935, Ley de Compensaciones por Accidentes del Trabajo, según fué en-mendada por la Ley núm. 16 del 12 de abril de 1948, ya que el referido Félix Torres había recibido, con fecha 11 de junio de 1948, la suma de $175 como compensación de la Great American Indemnity Company, compañía aseguradora del Sr. Emilio Núñez González, este último la tercera persona responsable del accidente que sufriera el referido Félix Torres el día Io de marzo de 1948.
“Que el querellado recibió la antes referida suma de dinero en efectivo de parte del empleado lesionado Félix Torres con la encomienda de que ingresara el montante de la misma en el Fondo del Seguro del Estado o en el Tesoro Insular, y el quere-llado recibió dicho importe y no entregó el mismo al Oficial Re-caudador del Fondo ni al auxiliar de éste, ni depositó, ni ingresó en forma alguna dicha suma de dinero en el Fondo del Seguro del Estado ni en el Tesoro Insular, sino que por el contrario se la apropió para su propio y personal beneficio.
“Que el querellado, en el antes mencionado caso 2H-33529, no obstante tener conocimiento que los gastos incurridos por el Fondo del Seguro del Estado en atención médica, dietas y com-pensación brindadas al referido lesionado como consecuencia del accidente ocupacional que sufriera en el referido caso 2H-33529, ascendían a la suma de $146.99, según la liquidación oficial de la División de Contabilidad del Fondo del Seguro del Estado, firmó un ‘release’ transigiendo los derechos del Fondo por la suma de $1.00 sin la autorización del Administrador del Fondo del Seguro del Estado y sin haber obtenido la aprobación para tal transac-*430ción del Procurador General de Puerto Rico, todo ello en viola-ción del artículo 31 de la Ley núm. 45, aprobada el 18 de abril de 1935, según fué enmendada por la Ley núm. 16 del 12 de abril de 1948, perjudicando en esta forma las finanzas del Fondo del Se-guro del Estado y el erario público y constituyendo su actuación una infracción a los artículos 81 y 93 del Código Penal.
“Alegación General :
“Que en todos y cada uno de los anteriores cargos los hechos ocurrieron mientras el querellado desempeñaba el cargo de Supervisor de Investigaciones de Leyes del Trabajo III del Fondo del Seguro del Estado, pero actuando como Jefe Interino de la División de Reclamaciones del Fondo, y mientras desempeñaba tal cargo, alegación que hicimos en el primer cargo y que repro-ducimos y hacemos formar parte de los demás.
“Que los hechos imputados al querellado son constitutivos de infracciones a los artículos 81 y 93 del Código Penal (delito pú-blico) y una infracción al artículo 31 de la Ley de Compensacio-nes por Accidentes del Trabajo, además de constituir su actuación conducta inmoral censurable e impropia, así como serios incum-plimientos de sus deberes como abogado y notario.”
Celebradas varias vistas y presentada evidencia oral y do-cumental de ambas partes, el Master llegó a las siguientes conclusiones de hecho:
, “Primer Cargo :
“Enrique Martinó Feliú
“1. El querellado el día 13 de diciembre de 1948, mientras desempeñaba el cargo de Supervisor de Investigaciones de Leyes del Trabajo III del Fondo del Seguro del Estado y mien-tras actuaba como Jefe de la División de Reclamaciones, gestionó y recibió del lesionado Enrique Martinó Feliú el cheque número 148 del Banco Popular de Puerto Rico por la suma de $538.06 expedido a favor del Fondo del Seguro del Estado como reembolso por los derechos de subrogación en el caso 6H-21203. (Exhibit A, cheque, Exhibit I, carta de Atiles Moréu nombrándolo Supervisor de Leyes del Trabajo III, Jefe de la División de Reclama-ciones) .
“2. El querellado devolvió el cheque número 148 al lesionado Enrique Martinó Feliú y le pidió que extendiera otro por la *431misma cantidad a favor del querellado, requiriéndole el envío del cheque en un sobre que envió con el chófer Vidal Vázquez y con una nota hecha por el querellado que dice: ‘Debido a que es una cuenta distinta hágase cheque a nombre de Vicente Pérez Díaz para así yo endosarlo a la cuenta de subrogación.’ (Exhibit B, sobre con nota).
“3. Que Enrique Martinó Feliú envió al querellado y éste recibió, el cheque número 150 del Banco Popular, Sucursal de Bayamón, por la suma de $538.06 y lo endosó y lo cambió apro-piándose el importe sin ingresarlo en el Fondo del Seguro del Estado ni en el Tesoro Insular, ni lo entregó al Oficial Recau-dador del Fondo. (Exhibits B, C, y D, cheque, nota de certi-ficación y sobre).
“4. Que el querellado no estaba autorizado para recibir dinero o valor alguno en casos de subrogación ni en ningún otro caso.
. “5. Que el querellado fué destituido el día 18 de marzo de 1949 del cargo de Jefe de la División de Reclamaciones por ha-berse apropiado el importe de $538.06 que le fueron entregados por Enrique Martinó Feliú para ingresarlo en el Fondo por derecho de subrogación. (Exhibit J, cargo).
“6. Que al querellado se le concedieron diez días para contes-tar el cargo que se le formuló y no lo contestó ni estableció re-curso de apelación para ante la Oficina de Personal. (Exhibits J, K y L, pliego de cargo, notificación a Personal y certificación negativa de apelación).
“7. Que el día 21 de marzo de 1949 el querellado envió al Administrador del Seguro del Estado el cheque del Gerente nú-mero 40047 del Banco Crédito y Ahorro Ponceño por la suma de $588.06. (Exhibit N, fotocopia del cheque).
' “8. En relación con este caso (Enrique Martinó Feliú) se radicó una demanda en la Corte de Distrito de Bayamón, hoy Tribunal de Distrito de Puerto Rico, Sección de Bayamón, bajo el número R-4542, y el querellado firmó una estipulación sin estar autorizado para ello por el Administrador del Fondo del Seguro del Estado y además de firmarla en su carácter de Jefe de la División de Reclamaciones del'Fondo del Seguro del Estado, la firmó también como abogado del Administrador del Fondo. (Exhibit E, expediente caso R-4542).
“En relación con este caso se presentaron además los Exhibits F, G, H, M, I, O y P.

*432
“Prueba Testifical:

“1. Enrique Martinó Feliú
2. Vidal Vázquez
3. Lie. Juan Enrique Géigel
4. Eladia Calcaño de Santiago
5. Lie. Guillermo Atiles Moréu
“Segundo Cargo :
“Sotero Córdova Rodríguez
“1. El lesionado Sotero Córdova, en el caso 2H-4703, recibió una compensación de $2,200.00 (la querella hace referencia a $2,000.00) de la Porto Rican & American Insurance Company, compañía aseguradora del patrono, Autoridad de Comunicaciones. El Lie. Antonio Simonpietri, abogado del lesionado, recibió de éste (Sotero Córdova) la suma de $300 para que se los entregara al Lie. Vicente Pérez Díaz y éste, a su vez, los entregara al Fondo del Seguro del Estado como derecho de subrogación. El Lie. Simon-pietri entregó dicha suma al querellado Vicente Pérez Díaz a requerimiento de éste (Pérez Díaz) por el concepto anteriormente expresado y el querellado los recibió y se los apropió en su bene-ficio. (Exhibit Q, carta de pago y convenio. — Exhibit R, cheque de $2,200).
“2. Quedó establecido por la prueba que cuando ya el quere-llado había sido destituido y mucho tiempo después, en una con-ferencia que celebraron el Lie. Simonpietri, el Lie. Carlos N. Souffront, abogado del Fondo, y el querellado, éste le hizo entrega al Lie. Souffrount de un cheque por $300 para cubrir los gastos del Fondo en este caso y dos cheques más, uno por $100 y otro por $200, para cubrir los gastos del Fondo en los caso de Víctor M. Viera Zayas y Raimundo Navarro Nieves. El Lie. Souffront le informó que recibía dichos cheques condicionados a que él (Souffront) hablara con el Administrador del Fondo para deter-minar la actuación en cuanto a los mismos y así lo hizo, y devol-vió los cheques al querellado para que los enviara por conducto oficial. El querellado, con fecha 22 de agosto de 1950, envió al Tesorero de Puerto Rico el cheque del Gerente-número 22199 del . Banco Crédito y Ahorro Ponceño, Sucursal de Río Piedras, por la suma de $300. (Exhibit S, copia fotostática del cheque por $300.)
“3. Que este cheque número 22199 (Exhibit S) fué recibido en el Tesoro Insular pero no ha sido ingresado en los fondos pú-*433blicos porque los gastos incurridos por el Fondo en el caso del referido lesionado ascienden a la suma de $1,697.17, según la liquidación oficial de la División de Contabilidad del Fondo, y con fecha 3 de febrero de 1950 se radicó ante el Tribunal de Dis-trito de Puerto Rico, Sección de San Juan, una demanda contra la Porto Rican & American Insurance Company para reclamar la suma de $1,697.17, cantidad que representa lo adeudado al Fondo por derecho de subrogación (Exhibit T, demanda sobre daños y perjuicios, caso 50-372.)
“4. Que el querellado transigió los derechos de subrogación del Fondo en este caso por la suma de $300 cuando los gastos del Fondo ascendían a $1,697.17, sin haber obtenido la autorización del Administrador del Fondo del Seguro del Estado y sin la apro-bación del Procurador General. (Exhibit U.)
“5. Que después de haber sido transigido el caso y estando' el mismo liquidado y cerrado, el querellado con fecha 28 de julio-de 1948, en la carpeta del expediente del caso le puso una nota con su firma dirigida a la Zona (que es una de las divisiones por pueblos en que está dividido el trabajo en casos de subrogación) que dice: ‘Zona, cuando cierre el caso pásemelo para estudio de subrogación. Fecha 9-9-48.’ (Exhibit Y, carpeta con la nota.).

“Prueba Testifical:

“1. Sotero Córdova Rodríguez
2. Lie. Antonio Simonpietri
8. Eladia Calcaño de Santiago
4. Lie. Carlos N. Souffront
5. Lie. Guillermo Atiles Moréu
6. José R. Pedrogo
“Tercer Cargo:
“Raúl Trías Conde
“1. Quedó establecido por la evidencia testifical y documental que el querellado transigió los derechos de subrogación del Fonda del Seguro del Estado en este caso por la suma de $510 cuando-los gastos del Fondo ascendían a la suma de $962.23, según la liquidación oficial de la División de Contabilidad del Fondo. (Exhibit W, expediente con borderó, carta de 6 de octubre, con-venio transacción y liquidación. — Exhibit X, cheque por $510.— Exhibit Y, varias cartas de Pérez Díaz.)
“2. Quedó establecido por la prueba que el querellado le noti-ficó al Administrador del Fondo una posible transacción en este *434'caso, pero nunca el Administrador dió su autorización para la misma y tampoco obtuvo el querellado la aprobación del Procu-rador General para la misma. (Exhibits Y, Z, ZQ) y W, con-venio de transacción por $510.)

“Prueba Testifical:

“1. Raúl Trías Conde
2. Eladia Calcaño 'de Santiago
3. Lie. Guillermo Atiles Moréu
“Cuarto Cargo:
“José Donate Vázquez
“1. De la prueba testifical y documental quedó establecido que el lesionado José Donate Vázquez recibió en el caso 2G-18464 la suma de $300 como compensación de la United States Casualty Company, compañía aseguradora del patrono, Farmacia La Cruz. (Exhibit FF, documento de transacción).
“2, De esa. suma el lesionado le entregó $50 a su abogado, el ."Lie. Jorge de la Cruz, para que éste, a su vez, los entregara, como -en efecto entregó a fines de diciembre de 1948, al Lie. Vicente '.Pérez Díaz, y a requerimiento de éste, como derecho de subro-gación del Fondo en este caso y para ser ingresados en el Tesoro '.Insular. Que el querellado recibió los referidos $50 con el pro-¡pósíto anteriormente expresado y se los apropió y no los entregó áí Oficial Recaudador del Fondo del Seguro del Estado ni los ingresó en el Tesoro Insular.
“3. Que con fecha 2 de septiembre de 1949 el querellado envió al Tesorero de Puerto Rico el cheque número 19045 del Banco Crédito y Ahorro Ponceño, Sucursal de Río Piedras, por la suma de $40, acompañado de una carta con el nombre en maquinilla de José Donate Vázquez. (Exhibit AA, carta del Gerente del Crédito y Ahorro Ponceño con copia fotostática del cheque 19045. — Exhibit CC, carta al Fiscal Freyre y copia. carta al Tesorero.)
“4. Quedó establecido que José Donate Vázquez no envió carta alguna al Tesorero remitiendo dicha suma de dinero ni cantidad alguna, ni autorizó a persona alguna a redactarla y enviarla a su nombre. (Exhibit CC, supra.)
“5. Se probó, además, que los gastos incurridos por el Fondo en el caso de este lesionado ascendieron a la suma de $152.74, se-gún la liquidación oficial de la División de Contabilidad del •Fondo, y el querellado transigió dicho caso por $50, cantidad que *435recibió y se apropió, y posteriormente envió solamente $40 al Te-sorero de Puerto Rico. (Exhibits DD,' AA y EE.)
“6. Que para hacer la anterior transacción el querellado no obtuvo la autorización del Administrador del Fondo del Seguro del Estado ni la aprobación del Procurador General. (Exhibits FF y CC.)
“7. Que no obstante haber transigido el caso a fines de diciembre de 1948 en un blanco de ‘informe médico especial’, y dirigiéndose a una de las zonas, puso bajo su firma la siguiente nota: ‘Zona, cuando liquide pásemelo. 1-24-49’. (Exhibit BB.)

“Prueba Testifical:

“1. José Donate Vázquez
2. Lie. Jorge de la Cruz
3. Eladia Calcaño de Santiago'
4. Lie-. Guillermo Atiles Moréu
5. Lie. Carlos N. Souffront
“Quinto Cargo:
“Víctor M. Viera Zayas
“1. Quedó probado que el lesionado Víctor M. Viera Zayas recibió, con fecha 3 de marzo de 1949, la suma de $1,500 de la Porto Rican & American Insurance Company, compañía asegura-dora de la United Dairies, Inc. (Exhibit KK.)
“2. De esa suma de dinero el lesionado Víctor M. Viera en-tregó a su abogado el Lie. Antonio Simonpietri la suma de $200 para que éste, a' su vez, los entregará al Lie. Vicente Pérez Díaz, a requerimiento de este último, para ingresarlos en el Fondo o en el Tesoro Insular por los derechos de subrogación del Fondo en este caso, y el Lie. Simonpietri hizo entrega de la referida suma de dinero al Lie. Vicente Pérez Díaz y éste se la apropió en su su propio beneficio y no la entregó al Oficial Recaudador del Fondo del Seguro del Estado ni la ingresó en el Tesoro Insular.
“3. También se estableció por la prueba que el querellado, después de haber sido destituido (18 de marzo de 1949), entregó un cheque por $200 al Lie. Carlos N. Souffront y éste se lo devol-vió para que lo enviara por los canales oficiales.
“4. El querellado, con fecha 17 de agosto de 1949 y después de haberse iniciado úna investigación por la oficina del Auditor de Puerto Rico, envió el cheque del gerente número 18927 a favor del Tesorero de Puerto Rico por la suma de $200 con una carta con el nombre de Víctor M. Viera, en maquinilla. (Exhibit GG, fotocopia cheque por $200. — Exhibit HH.)
*436“5. Quedó probado, además, que Víctor M. Viera no envió carta alguna al Tesorero acompañada de cheque alguno ni auto-rizó a persona alguna a redactarla y enviarla a su nombre. (Exhibit HH.)
“6. Se probó, además, que los gastos incurridos por el Fondo en este caso ascendieron a la suma de $827.54, según la liquida-ción oficial de la División de Contabilidad del Fondo, y el que-rellado transigió los derechos de subrogación del Fondo por la antes referida suma de dinero — $200—sin haber obtenido la au-torización del Administrador del Fondo ni la aprobación del Procurador General. (Exhibit II.)

“Prueba Testifical:

“1. Víctor M. Viera Zayas
2. Lie. Antonio Simonpietri
3. Eladia Calcaño de Santiago
4. Lie. Guillermo Atiles Moréu
5. Lie. Carlos N. Souffront
“Sexto Cargo:
“Raimundo Navarro Nieves
“1. Quedó establecido por la prueba que el querellado, el día 13 de octubre de 1948 cobró y recibió del Lie. Antonio Simon-pietri, en representación del lesionado Raimundo Navarro Nieves, la suma de $100, cantidad que le fué entregada en efectivo como derecho de subrogación del Fondo del Seguro del Estado en el caso 2G-4 con la encomienda de que lo ingresara al Fondo del Seguro del Estado o en el Tesoro Insular y el querellado se la apropió para su propio y personal beneficio, ya que el lesionado había recibido $450 como compensación de la Porto Rican & American Insurance Company, compañía aseguradora del pa-trono, Gobierno de la Capital, entidad responsable del accidente que sufrió el lesionado. (Exhibit LL.)
“2. Se estableció por la prueba que los gastos *del Fondo en este caso ascendieron a la suma de $304.75 y el querellado transi-gió los derechos del Fondo por la suma de $100 sin la autoriza-ción del Administrador del Fondo y sin la aprobación del Procu-rador General. (Exhibits LL, MM, NN y OO.)
“3. Con fecha 17 de agosto de 1949 el querellado envió al Tesorero de Puerto Rico el cheque número 18928 del Banco Cré-dito y Ahorro Ponceño, Sucursal de Río Piedras, por la suma de $100, acompañada de una carta con el nombre en maquinilla de Raimundo Navarro Nieves. (Exhibit NN.)

*437
“Prueba Testifical:

“1. Lie. Antonio Simonpietri
2. Eladia Calcaño de Santiago
3. Lie. Guillermo Atiles Moréu
“Séptimo Cargo :
“Félix Torres Santiago
“1. Se probó que el lesionado Félix Torres, en el caso 2H-33529 recibió de la compañía aseguradora Great American Indemnity Company, compañía aseguradora del señor Emilio Núñez, la suma de $175.
“2. Que el lesionado llevó a la oficina del abogado Vicente Pérez Díaz, en el Fondo del Seguro del Estado, la suma de $100 para cubrir los derechos de subrogación del Fondo en este caso, dinero que llevó a la oficina del querellado, estando presente el querellado cuando se entregó el mismo, pero no aparece clara-mente si se le entregó a él personalmente o a su secretaria, dinero que no fué ingresado en el Fondo del Seguro del Estado ni en el Tesoro Insular.
“3. Que el querellado, a pesar de que los gastos del Fondo as-cendieron a la suma de $146.99 transigió los derechos de subro-gación del Fondo del Seguro del Estado por la suma de $100 y le firmó a la compañía aseguradora, Compañía Carrión, Inc., un documento de relevo por $1, dinero que tampoco ingresó en el Fondo del Seguro del Estado ni al Tesoro Insular.
“4. Se probó que el Fondo del Seguro del Estado no obtuvo dinero por concepto de este caso.
“5. Se estableció que los hechos de este caso ocurrieron el día 1? de marzo de 1948, fecha en que no estaba en vigor la Ley núm. 16 de 12 de abril de 1948, enmendatoria de la Ley núm. 45 de 1935, enmienda que requiere que para poderse transigir los de-rechos del Fondo en cualquier caso hay que obtener la autoriza-ción del Administrador del Fondo y la aprobación del Procurador General. (Exhibits PP y QQ.)

“Prueba Testifical:

“1. Félix Torres Santiago
2. Eladia Calcaño de Santiago
3. Lie. Guillermo Atiles Moréu
4. Ángel M. Montes
*438“Hechos Adicionales Probados Relacionados con los Cargos 2, 4, 5, 6 y 7:
“1. Quedó probado que a pesar de que existían distintos crite-rios en la oficina del Fondo del Seguro del Estado en cuanto a si antes de regir la Ley 16 de 12 de abril de 1948, que enmendaba el artículo 31 de la Ley 45 de 1935, deberían cobrarse todos los gastos o solamente la compensación en los casos de subrogación, pero el Administrador estableció la regla que deberían cobrarse todos los gastos.
“2. Que tanto bajo la Ley 45 de 1935 como bajo la nueva ley, el Administrador del Fondo nunca autorizó a Vicente Pérez Díaz a transigir caso alguno por no tener él (Atiles Moréu) facultad para ello ni estar dentro de las tareas del querellado aprobadas por la Oficina de Personal el transigir caso alguno. (Exhibit O.)
“3. Que el Procurador General en ningún momento aprobó transacción alguna de las llevadas a cabo en los cargos 2,, 3, 4, 5, 6 y 7. (En el último caso cuando ocurrieron los hechos todavía no estaba en vigor la Ley 16 de 1948. — Véase declaración de Raúl Torres, encargado archivo Departamento de Justicia.)
“4. Que el querellado no estaba autorizado para recibir dinero o valores en ningún caso.
“5. Que los hechos del accidente en los cargos 2, 3, 4, 5 y 6 en que los lesionados fueron atendidos por el Fondo del Seguro del Estado y en los que tenía derecho a subrogarse, ocurrieron des-pués de estar en vigor la Ley 16 de 12 de abril de 1948 que ex-presamente requiere la autorización del Administrador del Fondo del Seguro del Estado así como la aprobación del Procurador General para que pueda realizarse transacción alguna.
“6. De acuerdo con la prueba presentada, los accidentes en estos casos ocurrieron en las siguientes fechas:
‘Cargo I — Enrique Martinó Feliú Caso 6H-21203
Fecha acc.: 29 de noviembre de 1947
Cargo II — Sotero Córdova Rodríguez Caso 2H-47030
Fecha acc.: 23 de abril de 1948
Cargo III — Raúl Trías Conde Caso 2H-44296
Fecha acc.: 23 de abril de 1948
*439Cargo IV — José Donate Vázquez Caso 2G-18464
Fecha acc.: 29 de octubre de 1948 Cargo V — Víctor M. Viera Zayas Caso 2G-42954
Fecha acc.: 3 de enero de 1949 Cargo VI — Raimundo Navarro Nieves Caso 2G-4
Fecha acc.: 2 de julio de 1948 Cargo VII — Félix Torres Santiago Caso 2H-33529
Fecha acc.: l9 de marzo de 1948
“7. Quedó establecido por la prueba que José R. Pedrogo, Inspector ■ de Auditoría, recibió una comunicación del Auditor • de Puerto Rico el día 27 de abril de 1949 para que practicara una investigación en el Fondo del Seguro del Estado de los casos de subrogación y éste la inició pocos días después de haber recibido dicha orden y al terminarla rindió el informe correspondiente.
“8. Que de acuerdo con la investigación practicada por José R. Pedrogo, y según su testimonio, de los casos de subrogación en los cargos que se le imputaron al querellado, el Fondo se per-judicó o dejó de percibir la suma de $2,665.4-2, después de descon-tarse las cantidades enviadas por el querellado al Tesorero de Puerto Rico, mucho tiempo después de terminada la investigación y cuando ya el querellado había sido destituido.
“9. Que cuando el querellado fué nombrado Jefe de la Divi-sión de Reclamaciones reunió a los inspectores del Fondo y les dió instrucciones sobre el trabajo a realizarse.
“10. Quedó establecido por la prueba, además, que el quere-llado conocía las disposiciones de la Ley 16 de 12 de abril de 1948. (Véanse los Exhibits F, H, U y W, cartas de 8 de abril de 1948, 24 de junio de 1948 y 2 de julio de 1948, todas dirigidas por Vicente Pérez Díaz a la Porto Rican & American Insurance Company y documento convenio caso Raúl Trías Conde.)
“11. Quedó establecido que el querellado goza de buena con-ducta en Río Piedras, sitio donde tiene establecida su oficina, ha-biendo declarado el Lie. Colón Brunet, que a la vez es. Ministro Evangélico, y Luis Felipe Ortiz, comerciante del Barrio Cupey de Río Piedras en cuanto a la reputación del querellado, mani-festando dichos testigos que según las relaciones que habían tenido con él y sus observaciones ésta era buena.”
*440Las conclusiones de hecho están ampliamente sostenidas por la evidencia en autos. Los cargos imputados y probados contra el querellado son graves en extremo. Además, éstos fueron agravados por el hecho de que su reprobable conducta violó el sagrado ministerio de funcionario público. En vista de estos hechos, se dictará resolución separándolo del ejercicio de la profesión de abogado-notario en esta Isla. (1)

 Pérez Díaz levanta varias cuestiones de derecho. Todas son frívolas y ninguna amerita discusión.